DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
 
This office action is in response to applicant’s arguments/remarks filed on 06/20/2022. Claims 1, and 15 have been amended. Claims 6 and 16 have been cancelled and no new claims have been added. Accordingly, claims 1-2, 5, 7-9, 11-15, and 17-20 are now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 7-9, 11-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving first non-discrete sensory data, first discrete quantitative data, presenting a user interface to a human interpreter containing said data, said user interface is configured to receive discrete numeric values from the human interpreter, receiving the discrete numeric values, determining second discrete quantitative data based on the discrete numeric values, and forming a vehicle event record.
The limitations of “determining second discrete quantitative data based on the discrete numeric values, and forming a vehicle event record” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a processor” language, the limitations in the context of this claim encompasses the user mentally observing said collected data, mentally calculating a second discrete quantitative data and forming a vehicle event record. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “a processor, receiving first non-discrete sensory data, first discrete quantitative data, presenting a user interface to a human interpreter containing said data, said user interface is configured to receive discrete numeric values from the human interpreter, receiving the discrete numeric values through electronic data transfer, and an electronic record”. The additional elements listed above are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements do not add meaningful limitations to the abstract idea beyond generally linking it to a particular technological environment that is implementation via computers. Accordingly, said additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the claim recites “present a user interface to a human interpreter configured to receive data”. Said user interface is recited at a high level of generality and reads on receiving and outputting data, i.e. insignificant extra solution activities or pre/post-solution activities, i.e. data gathering, and post-solution activity, i.e. generating a report from computed data. These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For the user interface and receiving and presenting step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the data collected is data beyond what a vehicle event recorder collects and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5, 7-9, 11-15, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunderson et al US 2007/0257815 A1 (hence Gunderson) in view of Taruki et al US 2005/0184860 A1 (hence Taruki), and Minami et al US 2005/0096836 A1 (hence Minami).
In re claims 1 and 15, Gunderson discloses computer assisted feedback for taking risk out of driving and more specifically relates to event based analysis for counseling of fleet drivers, reconstruction and forensic analysis of automobile accidents, and individualized driver scoring and vehicle rating (Paragraph 0002) and teaches the following:
receive first non-discrete sensory data that has been captured by one or more video cameras carried by a vehicle, wherein the one or more video cameras include a first video camera, wherein the first video camera is aimed at an interior of the vehicle, wherein the first non-discrete sensory data includes video data wherein the video data has been captured by the first video camera (Paragraphs 0005, 0026, 0028, and 0033-0034); receive first discrete quantitative data related to operation of the vehicle (Paragraphs 0007, 0028, and 0035); receive, through electronic data transfer, the discrete numeric values (Fig.7 and Paragraphs 0057-0058); automatically determine second discrete quantitative data based on the discrete numeric values (Fig.9 and Paragraphs 0066-0067); and form a vehicle event record that is an electronic record including the first non-discrete sensory data, the first discrete quantitative data, and the second discrete quantitative data (Fig.2 and Paragraphs 0030, 0035, and 0060)
Gunderson discloses a camera pointed towards the interior of the vehicle as recited above but doesn’t explicitly teach the following:
the first video camera is aimed at a vehicle operator, and wherein the video data further depicts at least one of (i) a hand position of the vehicle operator as the vehicle operator operates the vehicle, and/or (ii) whether cell phone usage by the vehicle operator occurred as the vehicle operator operates the vehicle
Nevertheless, Taruki discloses a portable information terminal controlling system that limits usage of a portable information terminal while a driver is driving an automobile (Paragraph 0002) and teaches the following:
the first video camera is aimed at a vehicle operator, and wherein the video data further depicts at least one of (i) a hand position of the vehicle operator as the vehicle operator operates the vehicle, and/or (ii) whether cell phone usage by the vehicle operator occurred as the vehicle operator operates the vehicle (Paragraph 0137)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Gunderson reference to include the camera pointed at the driver, as taught by Taruki, in order to judge whether the driver is using the cellular phone during driving the automobile  (Taruki, Paragraph 0137)
Gunderson discloses an operator analyzing vehicle events (Fig.7 and Paragraphs 0057-0059, and 0063) but doesn’t explicitly teach the following:
present a user interface to a human interpreter, wherein information presented through the user interface to the human interpreter includes both the first discrete quantitative data related to operation of the vehicle and the video data included in the first non-discrete sensory data depicting the vehicle operator operating the vehicle as captured by the first video camera aimed at the vehicle operator, wherein the user interface is configured to receive discrete numeric values from the human interpreter
Nevertheless, Minami discloses a vehicle operation information management and evaluation system that uses a network (Paragraph 0001) and teaches the following:
present a user interface to a human interpreter, wherein information presented through the user interface to the human interpreter includes both the first discrete quantitative data related to operation of the vehicle and the video data included in the first non-discrete sensory data depicting the vehicle operator operating the vehicle as captured by the first video camera aimed at the vehicle operator, wherein the user interface is configured to receive discrete numeric values from the human interpreter (Paragraph 0072)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Gunderson reference to include a user interface to present and receive data to and from an operator, as taught by Minami, in order to perform operation management, evaluation, and instruction on vehicles used by users, such as companies and offices, through a network, thus promoting economic operation and reducing the burden on the environment (Minami, Paragraph 0004).
In re claim 2, Gunderson teaches the following:
wherein the one or more video cameras have a field of view that includes an environment about the vehicle (Paragraphs 0026 and 0034)
In re claim 5, Gunderson teaches the following:
wherein the one or more physical processors are further configured to transfer the vehicle event record to a remote computing device that is external to the vehicle (Fig.4 and Paragraph 0036)
In re claims 7 and 17, Gunderson teaches the following:
a data store configured to electronically store the first non-discrete sensory data, the first discrete quantitative data, and the second discrete quantitative data, the data store comprising one or more of a relational database, a NoSQL database, or a Hadoop data store (Fig.6 and Paragraph 0044)
In re claim 8, Gunderson teaches the following:
the data store is configured such that the stored data is associated with a vehicle event and a vehicle event timeline in the data store (Paragraph 0035)
In re claim 9, Gunderson teaches the following:
wherein the user interface includes one or more of a keypad, a button, a switch, a keyboard, a knob, a lever, a display screen, a touch screen, a speaker, a microphone, an indicator light, an audible alarm, a printer, or a tactile feedback device (Paragraph 0058, it is inherent that a user interface comprises any of the input forms recited in the claim)
In re claims 11 and 18, Gunderson teaches the following:
wherein the first non-discrete sensory data includes one or more of audio recording data or visual information representing a vehicle environment of the vehicle, the visual information acquired by the one or more video cameras, the vehicle environment including spaces in and around the interior and an exterior of the vehicle, the one or more video cameras including one or more of a forward looking camera, a driver view camera, a passenger view camera, a rear vehicle view camera, or a side vehicle view camera (Fig.2, #100, Fig.3, and Paragraphs 0030, and 0033-0034)
In re claims 12 and 19, Gunderson teaches the following:
wherein the user interface is configured to provide a graphical representation of the first discrete quantitative data, the graphical representation of the first discrete quantitative data including a graphical representation of one or more of vehicle acceleration, vehicle speed, engine speed, vehicle gear, vehicle brake position, vehicle steering wheel position, throttle position, engine load, vehicle angular velocity, gear ratio, lane departure, following distance, a collision warning, rollover protection system activation, fishtailing protection system activation, a speedometer, an engine RPM gage, or a force gauge (Paragraph 0035)
In re claim 13, Gunderson teaches the following:
wherein the one or more physical computer processors are configured such that the vehicle event record includes coaching information (Fig.7, #430 and Paragraph 0059)
In re claims 14 and 20, Gunderson teaches the following:
wherein the one or more physical computer processors are further configured to generate and facilitate distribution of a report based on multiple individual vehicle events (Fig.7, #440 and Paragraph 0060)

Response to Arguments
Applicant's arguments filed on 06/20/2022 with respect to the rejection of claims 1-2, 5-9, and 11-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks that the limitations of determining second discrete quantitative data and forming a vehicle event record are not the most important limitations in claim 1 and that (i) receiving the particular video data of the vehicle operator, (ii) presenting a user interface (which presents this particular video data), and (iii) receiving the discrete numerical values from the reviewer regarding the particular video data, are the most important limitations of claim 1, since these limitations are at the heart of the concept the claims are directed to: supporting human review of non-discrete video data captured at a vehicle, the examiner respectfully disagrees with that statement. All claim limitations in claim 1 have been given patentable weight. The examiner didn’t recite that the limitations of determining second discrete quantitative data and forming a vehicle event record are the most important limitations. The examiner pointed out that the recited limitations are the abstract idea of the invention, i.e. given all the data recited in the claim, an operator or a person can mentally determine a second discrete quantitative data and form a vehicle event record. Per applicant’s argument, the concept claimed is directed to supporting human review of non-discrete video data captured at a vehicle, accordingly the receiving steps are insignificant extra solution activity, i.e. pre-solution activity of data gathering to support human review of non-discrete video data captured at a vehicle. Note that the claim recites the steps of receiving of data at a high level of generality even if the data is described as video data. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.
With respect to Applicant’s arguments/remarks filed on 06/20/2022 with respect to the rejection(s) of claim(s) 1-2, 5-9, and 11-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunderson in view of Abe and Minami have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gunderson et al US 2007/0257815 A1 (hence Gunderson) in view Taruki et al US 2005/0184860 A1 (hence Taruki), and Minami et al US 2005/0096836 A1 (hence Minami) as recited above.
With respect to applicant’s arguments/remarks with respect to the rejection of claims 1 and 15 and that Minami fails to teach that the instructions provided by the manager are discrete numeric values, much less that these values are regarding at least one of (i) the hand position of the vehicle operator as the vehicle operator operated the vehicle, and/or (ii) whether the cell phone usage by the vehicle operator occurred as the vehicle operator operated the vehicle, the examiner respectfully disagrees with that statement. The examiner relies on Minami to show the step of receiving discrete numeric values from a human interpreter irrespective of what the review is about since the examiner is relying on Taruki to show the limitation of a video comprising at least one of (i) the hand position of the vehicle operator as the vehicle operator operated the vehicle, and/or (ii) whether the cell phone usage by the vehicle operator occurred as the vehicle operator operated the vehicle. Furthermore, Minami discloses the limitation of discrete numeric values since Minami discloses in paragraph 0072 that the manager sends the instruction through an input device such as a keyboard. Every instruction through a keyboard is a discrete numeric value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669